In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Gunn as President of the New York City Transit Authority, dated October 30, 1985, made after a hearing, which dismissed the petitioner from his position as a conductor, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bernstein, J.), dated April 9, 1987, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The petition fails to state facts sufficient to entitle the petitioner to the relief sought. Mollen, P. J., Thompson, Bracken and Brown, JJ., concur.